Exhibit 10.3

 

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 6,2015, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender and SILICON VALLEY BANK, a California corporation
with an office located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or
“SVB”) (each a “Lender” and collectively, the “Lenders”), TROVAGENE, INC., a
Delaware corporation, and ETHEROGEN, INC., a Delaware corporation, each with
offices located at 11055 Flintkote Ave, Suite B, San Diego, CA 92121
(individually and collectively, jointly and severally, “Borrower”).

 

RECITALS

 

A.            Collateral Agent, Lenders and Borrower have entered into that
certain Loan and Security Agreement dated as of June 30, 2014 (as amended from
time to time, including but without limitation by that certain First Amendment
to Loan and Security Agreement dated as of December 18, 2014, the “Loan
Agreement”).

 

B.            Lenders have extended credit to Borrower for the purposes
permitted in the Loan Agreement.

 

C.            Borrower has requested that Collateral Agent and Lenders make
certain amendments regarding the interest only extension as more fully set forth
herein.

 

D.            Collateral Agent and Lenders have agreed to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement.

 

2.1          Section 13.1 (Definitions).  The following definition hereby is
amended and restated in Section 13.1 of the Loan Agreement as follows:

 

“Interest Only Extension Event” means Collateral Agent’s and Lenders’ receipt of
evidence in form and substance reasonably satisfactory to Collateral Agent and
Lenders of Borrower’s receipt of unrestricted net cash proceeds of not less than
Twenty One Million Dollars ($21,000,000.00) from the sale of Borrower’s equity
securities on or after the Effective Date and by no later than June 30, 2015.

 

3.             Limitation of Amendment.

 

3.1          The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.

 

1

--------------------------------------------------------------------------------


 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Representations and Warranties.  To induce Collateral Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Collateral Agent and Lenders as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Collateral
Agent and Lenders on the Effective Date, or subsequent thereto, remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.             Effectiveness.  This Amendment shall be deemed effective upon the
due execution and delivery to Collateral Agent and Lenders of (i) this Amendment
by each party hereto, (ii) an updated Corporate Borrowing Certificate from each
Borrower, (iii) Borrower’s payment to Collateral Agent of an amendment fee in an
amount equal to Twenty Five Thousand Dollars ($25,000.00) to be shared between
the Lenders in accordance with their Pro Rata Shares and (iv) Borrower’s payment
of all Lenders’ Expenses incurred through the date of this Amendment.

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BORROWER:

 

 

 

TROVAGENE, INC.

 

 

 

 

 

By:

/s/ STEPHEN ZANIBONI

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

 

 

 

ETHEROGEN, INC.

 

 

 

 

 

By:

/s/ STEPHEN ZANIBONI

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

/s/ MARK DAVIS

 

Name:

Mark Davis

 

Title:

Vice President – Finance, Secretary & Treasurer

 

 

 

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ ANTHOMY FLORES

 

Name:

Anthony Flores

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------